DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 December 2020 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-13, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2013/0242228) in view of Cho et al. (US 2014/0160408), and in further view of Bang et al. (US 2014/0184942).
Regarding claim 1, Park discloses a display device (see figures 1-2, for instance) comprising: a first substrate (21) comprising a display area a blue light blocking filter 
Cho discloses a display device (see figure 1, for instance), wherein the black matrix layer (BM) is a metal layer ([0067]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a metal material for the black matrix as Cho in the device of Park, so that the metal black matrix layer would reflect light emitted from the color pattern layer toward a side surface of the color pattern layer to be emitted toward a front surface of the first substrate (since the sides of 221 in Park are angled such that incident light would be directed upward toward substrate 210). The motivation for doing so would have been to use an analogous black matrix material in the art to contribute toward improving light emitting efficiency, as taught by Cho ([0030]; [0067]).
Bang discloses a method of manufacturing a display device (see figure 4, for instance), wherein at least one of the first and second extension portions (left and right edges of 600) has a round-shaped cross section (see rounded edges of 600 in fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the round-shaped first and second extension portions as Bang in the device of Park. The motivation for doing so would have been to optimize avoidance of contrast ratio deterioration of the display by using changes in shape, as taught by Bang ([0006]-[0007]), and see also MPEP § 2144.04 IV. B. (“a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration … was significant.”).
Regarding claim 2, Park in view of Cho, and in further view of Bang discloses the display device as claimed in claim 1, further comprising a planarization layer (250) on the color pattern layer (230) and the metal; and a polarizer (21) on the planarization layer. 
Regarding claim 4, Park in view of Cho, and in further view of Bang discloses the display device as claimed in claim 1, wherein the red color conversion unit (230R) and the green color conversion (230G) unit comprise wavelength converting particles. 
Regarding claim 5, Park in view of Cho, and in further view of Bang discloses the display device as claimed in claim 4, wherein the wavelength converting particle comprises at least one of: a phosphor, a quantum dot particle, or a quantum rod particle ([0088]). 
Regarding claim 6, Park in view of Cho, and in further view of Bang discloses the display device as claimed in claim 2, further comprising a light source unit ([0085]) configured to emit a blue light; and a transparent pattern layer (230T) spaced apart from the blue light blocking filter in a plan view to contact the first substrate ([0084]). 

Regarding claim 8, Park in view of Cho, and in further view of Bang discloses the display device as claimed in claim 1, further comprising a light source unit ([0084]) configured to emit an ultraviolet light, wherein the color pattern layer further comprises a blue color conversion unit (230T) spaced apart from the blue light blocking filter (231) in a plan view to contact the first substrate and configured to convert a light into a light having a blue wavelength. 
Regarding claim 9, Park in view of Cho, and in further view of Bang discloses the display device as claimed in claim 6, further comprising a dichroic reflection layer ([0010]) among the metal layer and the blue light blocking filter (231), the color pattern layer (230), and the transparent pattern layer (230T). 
Regarding claim 10, Park in view of Cho, and in further view of Bang discloses the display device as claimed in claim 6, further comprising a dichroic reflection layer ([0010]) among the planarization layer (250) and the blue light blocking filter (231), the color pattern layer (230), the transparent pattern layer (230T), and the metal layer (221). 
Regarding claim 11, Park in view of Cho, and in further view of Bang discloses the display device as claimed in claim 1, further comprising a dummy pattern (edge patterns 230’ at edges of substrate) in a non-display area of the first substrate (210). 
Regarding claim 12, Park in view of Cho, and in further view of Bang discloses the display device as claimed in claim 11, wherein the metal layer (221) is further disposed on the non-display area of the first substrate (210) such that the metal layer is adjacent to the dummy patterns. 

Regarding claim 15, Park in view of Cho, and in further view of Bang discloses the display device as claimed in claim 1, wherein the metal layer (221) includes a plurality of metal layers spaced apart from each other, and at least one metal layer contacts the first substrate (210). 
Regarding claim 21, Park in view of Cho, and in further view of Bang discloses the device as claimed in claim 1, wherein the metal layer (221) reflects light emitted from the color pattern layer toward a side surface (due to the shape of 221 in figure 2 of Park) of the color pattern layer (230) to be emitted toward a front surface of the first substrate.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Cho, and in further view of Bang, and in further view of Chung et al. (US 2013/0033662).
Regarding claim 3, Park in view of Cho, and in further view of Bang discloses the display device as claimed in claim 2, wherein the polarizer comprises a linear polarizer (21). However, Park in view of Cho, and in further view of Bang does not expressly disclose wherein the linear polarizer is a wire grid polarizer (WGP). 
Chung discloses a display device (see figure, for instance), wherein the linear polarizer (55) is a WGP ([0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the WGP of Chung as the linear polarizer of Park. The motivation for doing so would have been to use a conventional polarizing structure in the art to thereby minimize light loss, reduce manufacturing costs and provide a simplified manufacturing process, as taught by Chung ([0082]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Cho, and in further view of Bang, and in further view of Yu et al. (US 2018/0067367).
Regarding claim 14, Park in view of Cho, and in further view of Bang discloses the display device as claimed in claim 13. However, Park in view of Cho, and in further view of Bang does not expressly disclose wherein the metal layer includes a groove recessed toward the first substrate; the groove is defined by the base portion, the first extension portion and the second extension portion.
Yu discloses a display device (see figure 2, for instance), wherein the metal layer (102) includes a groove recessed toward the first substrate; the groove is defined by the base portion (103), the first extension portion (104, left) and the second extension portion (104, right).
.
Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Bang et al.
Regarding claim 16, Park discloses a method of manufacturing a display device (see figures 1-2, for instance), the method comprising: forming a blue light blocking filter (231) on a substrate; forming a color pattern layer (230R, 230G) and a transparent pattern layer (230T) on the substrate; forming a black matrix (221) on the substrate; forming a planarization layer (250) on the substrate; and forming a polarizer (21) on the substrate, wherein the color pattern layer (230R, 230G) comprises wavelength converting particles ([0088]), and wherein the black matrix (221) comprises: a base portion (bottom portion of 221) on the first substrate; a first extension portion (see modified fig. 2 above) extending from a first edge of the base portion; and a second extension portion (see modified fig. 2 above) extending from a second edge of the base portion (see modified fig. 2 above). However, Park does not expressly disclose wherein at least one of the first and second extension portions has a round-shaped cross section.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the round-shaped first and second extension portions as Bang in the device of Park. The motivation for doing so would have been to optimize avoidance of contrast ratio deterioration of the display by using changes in shape, as taught by Bang ([0006]-[0007]), and see also MPEP § 2144.04 IV. B. (“a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration … was significant.”).
Regarding claim 17, Park in view of Bang discloses the method as claimed in claim 16, further comprising forming a dichroic reflection layer ([0010]; ‘TAC’) on the substrate before forming the planarization layer. 
Regarding claim 18, Park in view of Bang discloses the method as claimed in claim 16, further comprising forming a dichroic reflection layer ([0010]; ‘TAC’) on the substrate before forming the polarizer. 
Regarding claim 20, Park in view of Bang discloses the method as claimed in claim 16, wherein forming of the color pattern layer (230R, 230G) and the transparent pattern layer (230T) on the substrate further comprises: forming a dummy pattern (edge patterns 230’ of fig. 32).
Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Bang et al, and in further view of Cho.
Regarding claim 19, Park in view of Bang discloses the method as claimed in claim 16, wherein forming of the black matrix (221) comprises; coating a black matrix (221) forming material; coating a photoresist; developing the photoresist; etching the black matrix forming material; and stripping the photoresist. However, Park in view of Bang does not expressly disclose wherein the black matrix forming material comprises a metal. 
Cho discloses a display device (see figure 1, for instance), wherein the black matrix layer (BM) is a metal layer ([0067]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a metal material for the black matrix as Cho in the device of Park. The motivation for doing so would have been to use an analogous black matrix material in the art to contribute toward improving light emitting efficiency, as taught by Cho ([0030]; [0067]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        1/16/2021